Citation Nr: 0402195	
Decision Date: 01/22/04    Archive Date: 02/05/04

DOCKET NO.  02-04 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
sarcoidosis.

2.  Entitlement to service connection for sarcoidosis.

3.  Entitlement to service connection for dermatitis, 
secondary to sarcoidosis.

4.  Entitlement to service connection for a heart disorder, 
secondary to sarcoidosis.


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from July 1981 to June 
1985.

This case comes before the Board of Veterans' Appeals (Board) 
from February and April 2001 rating decisions, wherein the 
Huntington, West Virginia, Regional Office (RO) of the 
Department of Veterans Affairs (VA) denied, service 
connection for sarcoidosis, and a June 2002 rating decision, 
wherein service connection was denied for dermatitis and a 
heart disorder, each claimed as secondary to sarcoidosis.

The issue of entitlement to service connection for 
sarcoidosis was previously denied by the RO in May 1997.  The 
veteran's claim, as explained below, is final and can be 
reopened only upon the submittal of new and material 
evidence.  The fact that the RO in April 2001 characterized 
the veteran's claim as entitlement to service connection for 
sarcoidosis, rather than a claim requiring the submittal of 
new and material evidence, does not obviate the prior denial 
of service connection with regard to the scope of the Board's 
review; see Barnett v. Brown, 8 Vet. App. 1 (1995).  
Accordingly, the issue before the Board is properly 
characterized as one requiring the submittal of new and 
material evidence.

A personal hearing was held before the undersigned Acting 
Veterans Law Judge, sitting in Washington, D.C., in March 
2003.

The issues of entitlement to service connection for 
sarcoidosis, and of entitlement to service connection for 
dermatitis and a heart disorder, each secondary to 
sarcoidosis, are the subject of the REMAND section of this 
decision, set forth below.  This appeal is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify you if further action is required on your 
part.


FINDINGS OF FACT

1.  VA has obtained all relevant evidence necessary for an 
equitable disposition of the veteran's appeal with respect to 
the reopening of his claim.

2.  The RO denied service connection for sarcoidosis in May 
1997.  The veteran was notified of this decision in May 1997 
but did not file an appeal. 

3.  Medical evidence establishing a relationship between the 
veteran's current sarcoidosis and the veteran's active 
military service has been received since the May 1997 RO 
decision.  

4.  The evidence received since the May 1997 RO decision is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  


CONCLUSIONS OF LAW

1.  The May 1997 1 decision of the RO denying service 
connection for sarcoidosis is final.  38 U.S.C.A. § 7105(c) 
(West 1991). 

2.  Evidence received since May 1997 RO decision  is new and 
material, and the veteran's claim for service connection for 
sarcoidosis is reopened.  38 U.S.C.A. §§ 5108, 5121(a) (West 
2002); 38 C.F.R. § 3.156(a) (2003). 






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  This law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.  Without deciding whether the notice and 
development requirements of VCAA have been satisfied in the 
present case, it is the Board's conclusion that the new law 
does not preclude the Board from adjudicating the veteran's 
claim for reopen his claim of service connection for 
sarcoidosis.  This is so because the Board is taking action 
favorable to the veteran by reopening the claim and remanding 
the claims for service connection for additional development; 
a decision at this point poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
2002).

Reopening a claim for service connection which has been 
previously and finally disallowed requires that new and 
material evidence be presented or secured since the last 
final disallowance of that claim.  38 U.S.C.A. § 5108 (West 
2002); Evans v. Brown, 9 Vet. App. 273, 285 (1996); see 
Graves v. Brown, 8 Vet. App. 522, 524 (1996).

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The Board acknowledges that the regulation regarding new and 
material evidence was recently amended.  See 38 C.F.R. § 
3.156(a) (2003).  This amendment to 38 C.F.R. § 3.156(a) 
applies only to claims to reopen a finally decided claim 
received on or after August 29, 2001.  The veteran's request 
to reopen his claim of entitlement to service connection for 
sarcoidosis was filed prior to that date.  Therefore, the 
amended regulation does not apply.

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with a claim for service connection.  
However, it is the specified bases for the final disallowance 
that must be considered in determining whether the newly 
submitted evidence is probative.  Such evidence must tend to 
prove the merits of the claim as to each essential element 
that was a specified basis for that last final disallowance 
of the claim.  See Evans, supra.  

In order to reopen a claim that has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108.  "New" evidence 
means more than evidence that has not previously been 
included in the claims folder, and must be more than merely 
cumulative, in that it presents new information.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1990).  See also Evans v. Brown, 
9 Vet. App. 273, 284 (1996), wherein the United States Court 
of Appeals for Veterans Claims, formerly the United States 
Court of Veterans Appeals (Court) held that the question of 
what constitutes new and material evidence requires referral 
only to the most recent final disallowance of a claim.  

In addition, the evidence, even if new, must be material, in 
that it is evidence not previously of record that bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to decide fairly the merits of the claim.  38 C.F.R. 
§ 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  The claimant does not have to demonstrate that the 
new evidence would probably change the outcome of the prior 
denial.  Rather, it is important that there be a complete 
record upon which the claim can be evaluated, and some new 
evidence may contribute to a more complete picture of the 
circumstances surrounding the origin of a claimant's injury 
or disability.  Hodge, 155 F.3d at 1363.

In this case, the RO denied service connection for 
sarcoidosis in a May 1997 rating decision and notified the 
veteran of the decision that same month.  The veteran did not 
appeal the RO decision and it became final.  38 U.S.C.A. 
§ 7105(c) (West 1991). 

The evidence of record at the time of the May 1997 RO rating 
decision which was relevant to the veteran's claim for 
service connection for sarcoidosis was:  the veteran's 
service medical records, reports of VA outpatient treatment 
between 1991 and 1993, and a report of VA hospitalization 
from February 1997 to March 1997.  The RO found that the 
veteran's service medical records did not reference 
sarcoidosis, and that sarcoidosis was first noted in the 
medical evidence in July 1991, more than six years following 
his separation from service.  

In this case the evidence submitted since the May 1997 RO 
decision that refers to the veteran's sarcoidosis consists 
primarily of an article from a medical encyclopedia; the RO 
noted that this article, while referencing sarcoidosis, did 
not specifically demonstrate that the veteran's disability 
had been incurred in, or aggravated by, military service.  
Subsequently the veteran submitted copies of medical texts, 
to include a report of a VA study pertaining to exposure to 
respiratory diseases by Navy "deck grinders," and a report 
of a Centers for Disease Control study regarding the 
incidence of sarcoidosis on aircraft carriers.  This evidence 
is new, in that it had not previously been associated with 
the veteran's claims folder.  It is also material, in that it 
presents information (that there is a possible relationship 
between service occupation and assignment, and the incurrence 
of sarcoidosis) that had not been known at the time the prior 
decisions in this case were rendered.

The evidence received since May 1997, being new and material, 
must be considered by VA in order to decide fairly the merits 
of the veteran's claim.  The claim for entitlement to service 
connection for sarcoidosis, accordingly, is reopened.


ORDER

New and material evidence has been submitted with regard to 
the veteran's claim for service connection for sarcoidosis, 
and the benefits sought on appeal with regard to that claim 
are granted to that extent.


REMAND

The veteran's claim for service connection for sarcoidosis 
having been reopened, it is now incumbent upon VA that all of 
the evidence of record, both old and new, be  considered with 
regard to this claim.  The Board must remand this issue for 
additional development and review by the RO, prior to any 
further Board action.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

In addition, the Board is of the opinion that additional 
development of the evidence would be helpful.  In particular, 
the Board finds that review of the relevant evidence by a 
pulmonary specialist, so as to obtain an opinion as to 
whether the veteran's post-service sarcoidosis was related to 
his service, to include possible occupational exposure that 
would have potentially precipitated the onset of that 
disorder, would be of significant probative value.  

The Board also notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) was signed into law, 
whereby the obligations of VA with respect to the duty to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim were redefined.  The VCAA established an 
enhanced duty to notify the claimant as to the information 
and evidence necessary for claim substantiation.  The 
veteran, with regard to his claim for service connection for 
sarcoidosis, has not been furnished with information as to 
the provisions of the VCAA, nor has he been notified of VA's 
obligations as defined by the United States Court of Appeals 
for Veterans Claims (Court) in Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  This matter must be addressed by means 
of a Board remand prior to any further appellate review of 
this case by the Board.  See DAV v. Principi, 327 F.3d 1339 
(Fed. Cir. 2003).

The Board further notes that the United States Court of 
Appeals for the Federal Circuit, in a decision promulgated on 
September 22, 2003, invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 
38 U.S.C.A § 5103(b)(1).  Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003).  The Federal Court made a conclusion similar to the 
one reached in DAV v. Principi, supra, (reviewing a related 
Board regulation, 38 C.F.R. § 19.9).  In the more recent 
decision, the Federal Court found that the 30-day period 
provided in § 3.159(b)(1) for response to a VCAA duty to 
notify is misleading and detrimental to claimants whose 
claims are prematurely denied short of the statutory one-year 
period provided for response.  Therefore, since this case is 
being remanded for additional action, the RO must take this 
opportunity to inform the appellant that, notwithstanding the 
information previously provided, a full year is allowed to 
respond to a VCAA notice.

Finally, the Board notes that the veteran's claims for 
service connection for dermatitis and a heart disorder, each 
secondary to sarcoidosis, were denied by the RO in June 2002.  
At his March 2003 personal hearing, the veteran indicated 
that he sought to disagree with that decision.  The hearing 
transcript, accordingly, constitutes a timely Notice of 
Disagreement (NOD); see 38 C.F.R. § 20.302(a) (2003).  The 
claims folder does not reflect that a Statement of the Case 
(SOC) has been furnished to him in response thereto.  In 
circumstances in which an NOD has been received, but an SOC 
has not been issued, the Court has held that the proper 
remedy is a remand by the Board so as to allow issuance of an 
SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  

In view of the foregoing, this case is REMANDED for the 
following:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002) and 38 C.F.R. § 3.159 (2003), 
and any other applicable legal precedent.  
Particularly, the RO must notify the 
veteran of the applicable provisions of 
the VCAA, including what evidence is 
needed to support his claim, what 
evidence VA will develop, and what 
evidence the veteran must furnish.  The 
RO also needs to inform the appellant of 
the time he has in which to submit 
additional evidence.

2.  The veteran should be accorded the 
appropriate VA examination for 
sarcoidosis.  The report of examination 
should include a detailed account of all 
manifestations of the disorder found to be 
present.  All necessary tests should be 
conducted and the examiner should review 
the results of any testing prior to 
completion of the report.  The examining 
physician is requested to review the 
evidence of record with attention to the 
medical studies submitted by the veteran 
and indicate whether it is at least as 
likely as not that the veteran's 
sarcoidosis was:  1) initially manifested 
during his active service, 2) is the 
product of an inservice injury or 
incident, or 3) is the product of 
inservice exposure to occupational hazards 
such as deck grinding and exposure to 
"non-skid" dust.  The claims folder and 
a copy of this remand must be made 
available and reviewed by the examiner in 
conjunction with the examination.  The 
examining physician should provide 
complete rationale for all conclusions 
reached.

3.  Following completion of the actions 
requested above, and either completion by 
the RO of any action or actions required 
by the submittal of information or 
evidence by the veteran or expiration of 
the appropriate time for him to furnish 
any such information or evidence, the RO 
should review the entire claims folder 
and determine whether service connection 
for sarcoidosis can now be granted.  If 
the decision remains adverse to the 
veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case, and with the 
appropriate period of time within which 
to respond thereto. The case should then 
be returned to the Board for further 
review, as warranted.

4.  The RO is to issue an Statement of 
the Case (SOC) with regard to the 
veteran's claims of entitlement to 
service connection for dermatitis and a 
heart disease, each claimed as secondary 
to sarcoidosis, should either or both of 
those claims remain denied following 
consideration of his claim of service 
connection for sarcoidosis.  The veteran 
is thereafter to be accorded the 
appropriate period of time within which 
to submit a Substantive Appeal.  If a 
timely Substantive Appeal is received, 
that issue or issues should also be 
forwarded to the Board for appellate 
consideration concomitant with the RO's 
actions with regard to his claim for 
service connection for sarcoidosis.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.

The veteran need take no action until he is so informed.  The 
purposes of this REMAND are to obtain additional evidence and 
to address due process concerns.  No inference as to the 
ultimate disposition of the claim on appeal should be made.



	                     
______________________________________________
	D. HAVELKA
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



